Citation Nr: 1533064	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome.

2.  Entitlement to service connection for an upper gastrointestinal disorder claimed as acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico.

The Board notes that the October 2013 statement of the case included a claim for an increased rating for hypertension.  However, on his October 2013 substantive appeal the Veteran specified that he was only appealing the denial of his claim for service connection for acid reflux.  Accordingly there is no hypertension issue currently in appellate status before the Board.

The issue of entitlement to total disability rating based on individual unemployability (TDIU) was raised in May 2015 when the Veteran submitted a VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for an upper gastrointestinal disorder claimed as acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2009 rating decision denied service connection for acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome. 

2.  Evidence received since the November 2009 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome, has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

The Veteran's claim for service connection for acid reflux was denied by an unappealed November 2009 rating decision.  The Veteran did not submit a notice of disagreement (NOD) within a year of this decision or submit new and material evidence within a year of this decision.  Absent a perfected appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014). 

Although the RO reopened the claim of service connection for acid reflux in an October 2013 statement of the case, the Board is required to first consider whether new and material evidence had been presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence upon which the RO formulated the November 2009 decision includes the service treatment records (STRs) and post service medical records.  The STRs do not indicate that the Veteran had an acid reflux disability during service.  The post service medical records at the time of the November 2009 final rating decision indicated that the Veteran had been diagnosed with gastroesophageal reflux disease (GERD).  There was no medical evidence of record at that time indicating that the Veteran developed acid reflux during service or that he had acid reflux secondary to service-connected status post vagotomy and pyloroplasty. 

The additional evidence received since the November 2009 final rating decision includes a May 2013 VA examination report.  The VA examiner diagnosed the Veteran as having GERD (acid reflux).  The Board notes that the VA examination report could be interpreted as indicating that the Veteran first developed GERD in 1979 (during service).  Prior to the November 2009 final rating decision there was no medical evidence that could be interpreted as relating the Veteran's acid reflux disability to service.  The Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim for service connection for acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome, is reopened.


ORDER

New and material evidence having been received; the claim of service connection for acid reflux, including as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome, is reopened.


REMAND

On an April 2009 statement in support of claim the Veteran reported that after he had his stomach surgery (during service) he developed severe acid reflux, which has continued ever since.  

The May 2013 VA examination report contains a diagnosis of GERD and it indicates that the date of diagnosis was in 1979.  The examiner then provided an opinion that the Veteran's acid reflux is less likely than not proximately due to or the result of his service-connected status post vagotomy.  The Board notes that the VA examiner then described a number of the STRs, all which are indicative that the Veteran did not have acid reflux during service.  The Board finds that the May 2013 VA examiner has provided conflicting information as to whether the Veteran first developed an acid reflux disability (such as GERD) during service.  Consequently, the Board finds that a new VA medical examination is necessary in order to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran's updated VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.
 
2.  Schedule a VA examination concerning the claim for service connection for an upper gastrointestinal disorder claimed as acid reflux to include as secondary to service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome.  The claims folder should be made available to the examiner for review and the examiner should indicate that such review was accomplished in the examination report.  

a.  The VA examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acid reflux disability first developed during or is otherwise related to his military service.  The VA examiner's attention is directed to the STRs which include the Veteran's reports of frequent indigestion.

b.  Also, is it at least as likely as not that the Veteran's acid reflux disability was (1) caused by or (2) aggravated (i.e., worsened) beyond its natural progression by his service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's upper gastrointestinal disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected status post vagotomy and pyloroplasty with rapid dumping syndrome.

A complete rationale should be given for all opinions.

3.  After completion of the above development, readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


